DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/21/21 are replete with punctuations in lines 2-4 of claim 1 and in lines 2 and 10 of claim 5 that are not clear if they are to be deleted since they are not being crossed out.  The examiner recommends providing a clean copy of the claims to avoid confusion.

Response to Arguments
Applicant's arguments filed 10/21/21 have been fully considered but they are not persuasive.  
Applicant’s assertion that the Pinder’s “container is directly coupled to a designated pump” has no bearing in the claimed invention and the examiner’s interpretation of the Pinder reference.
In response to applicant's arguments against the Cui reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The waste liquid collection receptacle of Cui is certainly capable of being disposed of after used.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  “waste, , which is collected” in lines 1-2 of claim 1 should be --waste collected--; “in which method the medical waste is collected in the disposable receptacle” in line 3 of claim 1 appears to a repeat of that in line 2 of claim 1; “section, which is connected” in line 2 of claim 3 should be --section connected--; and “which waste fixture” in line 10 of claim 5 should be --the waste fixture--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,217,038 (hereinafter Pinder) in view of CN204543034 (hereinafter Cui).
Regarding claim 1, Pinder discloses a method for handling a medical waste collected in a disposable receptacle (46), the method comprising discharging the medical waste from the disposable receptacle into a waste fixture (40) connected to a vacuum waste piping (50) of a vacuum waste system (see Fig. 1, the system creates a vacuum in conduit 44 and receptacle 46 via Venturi effect of device 40), connecting the disposable receptacle to the waste fixture by a second valve (check valve 56), and 
While Pinder teaches the valve 56 (similar to the second valve as claimed) is connected at an end of conduit 44 to prevent reverse flow, it fails to teach a first valve being provided on the container 46 (disposable receptacle as claimed) and connected to the conduit 44.  Attention is directed to the Cui reference which teaches a waste liquid collection bag 1 (disposable receptacle as claimed) having an outlet 8 to allow fluid discharge and a lock 7 (first valve as claimed) to avoid pollution chances (see translated abstract).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to employ, on the installation of Pinder, a waste liquid container (disposable receptacle as claimed) with an outlet having a valve (first valve as claimed) as taught by Cui in order to avoid spill and pollution chances of the collected waste from the container during transition to the waste fixture for emptying the fluid waste. 
The combination of Pinder and Cui would obviously yield the step of opening the first valve (lock 7 of Cui) and the second valve (valve 56 of Pinder) to provide a flow connection from the disposable receptacle (bag 1 of Cui) to the waste fixture (40 of Pinder).

Regarding claim 3, the method of Pinder and Cui above would obviously yield the waste fixture is a vacuum pipe section (the section between valve 56 and 41 in Fig. 2) connected to the vacuum waste piping 50 via device 40, and wherein the waste fixture is provided with the second valve (valve 56).  
Regarding claim 4, the method of Pinder and Cui above, wherein Pinder includes an additional waste fixture such as a sink (12) connected to the vacuum waste system via members 22 and 54.
Regarding claim 5, Pinder discloses an installation comprising a disposable receptacle (fluid container 46) for medical waste for handling a medical waste; and  a vacuum waste system (see Fig. 1, the system creates a vacuum in conduit 44 and receptacle 46 via Venturi effect of device 40) with a vacuum waste piping (50), wherein the disposable receptacle is provided with a conduit (44) connected to a second valve (valve 56), the installation further includes a waste fixture (40) for receiving waste from the disposable receptacle, the waste fixture is connected to the vacuum waste piping of the vacuum waste system, the second valve (valve 56) for connecting the conduit (44) to the waste fixture, and an activating means (valve  38) for activating a discharge sequence of the vacuum waste system (see col. 3, line 59+).  
While Pinder teaches a check valve 56 (similar to the second valve as claimed) is connected at an end of conduit 44 to prevent reverse flow, it fails to teach a first valve being provided on the container 46 (disposable receptacle as claimed) and connected 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to employ, on the installation of Pinder, a waste liquid container (disposable receptacle as claimed) with an outlet having a valve (first valve as claimed) as taught by Cui in order to avoid spill and pollution chances of the collected waste from the container during transition to the waste fixture for emptying the fluid waste. 
Regarding claim 6, the installation of Pinder and Cui above would obviously include a disposable catheter bag (bag 1 of Cui) provided with the first valve (lock 7 of Cui) and the conduit connected to the first valve.  
Regarding claim 7, the installation of Pinder and Cui above would obviously include the waste fixture is a vacuum pipe section (the section between valve 56 and 41 in Fig. 2) connected to the vacuum waste piping 50 via device 40, and wherein the waste fixture is provided with the second valve (valve 56).  
Regarding claim 8, the installation of Pinder and Cui above would obviously provide each component of the installation is medical rated, approved for use in medical facilities, and/or vacuum rated.  
Regarding claim 9, the installation of Pinder and Cui above, wherein Pinder includes an additional waste fixture such as a sink (12) connected to the vacuum waste system via members 22 and 54.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TUAN N NGUYEN/Primary Examiner, Art Unit 3754